[logo.jpg]


INDEPENDENT CONTRACTOR  AGREEMENT


This Agreement made and entered into this 1st day of June, 2011, by and between
Nyxio Technologies ("CONTRACTING PARTY"), and Mirjam M. Metcalf ("INDEPENDENT
CONTRACTOR").
 
NYXIO TECHNOLOGIES is engaged in, Manufacturing/Retail Consumer Electronics and
maintains business premises at, 2156 NE Broadway, Portland, OR 97232.
 
The parties agree that: INDEPENDENT CONTRACTOR shall maintain the following
responsibilities for NYXIO TECHNOLOGIES at the above mentioned premises:
 
Chief Financial Officer
 
1. MANNER OF PERFORMANCE OF INDEPENDENT CONTRACTOR'S DUTIES
 
Independent Contractor shall at all times faithfully, industriously, and to the
best of his ability, experience, and talent, perform all duties that may be
required of and from him pursuant to the express and implicit terms hereof, to
the reasonable satisfaction of Nyxio Technologies. Such duties shall be rendered
at the above mentioned premises and at such other place or places as Nyxio
Technologies shall in good faith require or as the interests, needs, business,
and opportunities of Nyxio Technologies shall require or make advisable.
 
2. COMPENSATION; REIMBURSEMENT
 
Nyxio Technologies shall pay Independent Contractor and Independent Contractor
agrees to accept from Nyxio Technologies, in full payment for Independent
Contractor's services hereunder, compensation at the rate of Twenty Four
Thousand Dollars ($24,000) per annum, payable bimonthly. In addition to the
foregoing, Nyxio Technologies will reimburse Independent Contractor for any and
all necessary, customary, and usual expenses incurred by him/her while traveling
for and on behalf of the Nyxio Technologies pursuant to Nyxio Technologies
directions.
 
3.INDEPENDENT CONTRACTOR'S LOYALTY TO NYXIO TECHNOLOGIES INTERESTS
 
Independent Contractor shall devote all of his time, attention, knowledge, and
skill solely and exclusively to the business and interests of Nyxio
Technologies, and Nyxio Technologies shall be entitled to all benefits,
emoluments, profits, or other issues arising from or incident to any and all
work, services, and advice of Independent Contractor. Independent Contractor
expressly agrees that during the term hereof he/she will not be interested,
directly or indirectly, in any form, fashion, or manner, as partner, officer,
director, stockholder, advisor, employee, or in any other form or capacity, in
any other business similar to Nyxio Technologies business or any allied trade,
except that nothing herein contained shall be deemed to prevent or limit the
right of Independent Contractor to invest any of his/her surplus funds in the
capital stock or other securities of any corporation whose stock or securities
are publicly owned or are regularly traded on any public exchange, nor shall
anything herein contained by deemed to prevent Independent Contractor  from
investing or limit Independent Contractor's right to invest his/her surplus
funds in real estate.
 
2156 NE Broadway   •   PORTLAND, OR 97232   •   503.719.4132  •  WWW.NYXIO.COM
Mail to address: P.O. BOX 33558 PORTLAND, OR 97292-3558

 
 

--------------------------------------------------------------------------------

 

4. NONDISCLOSURE OF INFORMATION CONCERNING BUSINESS
 
Independent Contractor will not at any time, in any fashion, form, or manner,
either directly or indirectly divulge, disclose, or communicate to any person,
firm, or corporation in any manner whatsoever any information of any kind,
nature, or description concerning any matters affecting or relating to the
business of Nyxio Technologies, including, without limitation, the names of any
its customers, the prices it obtains or has obtained, or at which it sells or
has sold its products, or any other information concerning the business of Nyxio
Technologies, its manner of operation, or its plans, processes, or other date of
any kind, nature, or description without regard to whether any or all of the
foregoing matters would be deemed confidential, material, or important. The
parties hereby stipulate that, as between them, the foregoing matters are
important, material, and confidential, and gravely affect the effective and
successful conduct of the business of Nyxio Technologies, and its good will, and
that any breach of the terms of this section is a material breach of this
agreement.
 
5. OPTION TO TERMINATE ON PERMANENT DISABILITY OF INDEPENDENT CONTRACTOR
 
Not withstanding anything in this agreement to the contrary, Nyxio Technologies
is hereby given the option to terminate this agreement in the event that during
the term hereof Independent Contractor shall become permanently disabled, as the
term "permanently disabled" is hereinafter fixed and defined. Such option shall
be exercised by Nyxio Technologies giving notice to Independent Contractor by
registered mail, addressed to him/her in care of Nyxio Technologies at the above
stated address, or at such other address as Independent Contractor shall
designate in writing, of its intention to terminate this agreement on the last
day of the month during which such notice is mailed. On the giving of such
notice this agreement and the term hereof shall cease and come to an end on the
last day of the month in which the notice is mailed, with the same force and
effect as if such last day of the month were the date originally set forth as
the termination date. For purposes of this agreement, Independent Contractor
shall be deemed to have become permanently disabled if, during any year of the
term hereof, because of ill health, physical or mental disability, or for other
causes beyond his/her control, he/she shall have been continuously unable or
unwilling or have failed to perform his/her duties hereunder for thirty (30)
consecutive days, or if, during any year of the term hereof, he/she shall have
been unable or unwilling or have failed to perform his/her duties for a total
period of thirty (30) days,whether consecutive or not.
 
6. DISCONTINUANCE OF BUSINESS AS TERMINATION OF SERVICES
 
Anything herein contained to the contrary notwithstanding, in the event that
Nyxio Technologies  shall discontinue operations at the premises mentioned
above, then this agreement shall cease and terminate as of the last day of the
month in which operations cease with the same force and effect as if such last
day of the month were originally set forth as the termination date hereof.
 
7. INDEPENDENT CONTRACTOR'S COMMITMENTS BINDING ON NYXIO TECHNOLOGIES ONLY ON
WRITTEN CONSENT
 
Independent Contractor shall not have the right to make any contracts or other
commitments for or on behalf of Nyxio Technologies without the written consent
of Nyxio Technologies.
 
2156 NE Broadway   •   PORTLAND, OR 97232   •   503.719.4132  •  WWW.NYXIO.COM
Mail to address: P.O. BOX 33558 PORTLAND, OR 97292-3558

 
 

--------------------------------------------------------------------------------

 

8. CONTRACT TERMS TO BE EXCLUSIVE
 
This written agreement contains the sole and entire agreement between the
parties, and supersedes any and all other agreements between them. The parties
acknowledge and agree that neither of them has made any representation with
respect to the subject matter of this agreement or any representations inducing
the execution and delivery hereof except such representations as are
specifically set forth herein, and each party acknowledges that he/she or it has
relied on his/her or its own judgment in entering into the agreement. The
parties further acknowledge that any statements or representations that may have
heretofore been made by either of them to the other are void and of no effect
and that neither of them has relied thereon in connection with his/her or its
dealings with the other.
 
9. WAIVER OR MODIFICATION INEFFECTIVE UNLESS IN WRITING
 
No waiver or modification of this agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith. Furthermore, no evidence of any waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration, or litigation between the parties arising out of or affecting this
agreement, or the rights or obligations of any party hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid. The provisions
of this paragraph may not be waived except as herein set forth.
 
10. CONTRACT GOVERNED BY LAW
 
This agreement and performance hereunder shall be construed in accordance with
the laws of the State of Oregon.
 
11. BINDING EFFECT OF AGREEMENT
 
This agreement shall be binding on and inure to the benefit of the respective
parties and their respective heirs, legal representatives,successors, and
assigns.
 
THIS IS AN AGREEMENT FOR INDEPENDENT CONTRACTING SERVICES. NYXIO TECHNOLOGIES
PROVIDES NO BENEFITS SUCH AS UNEMPLOYMENT INSURANCE, HEALTH INSURANCE OR
WORKER’S COMPENSATION INSURANCE TO INDEPENDENT CONTRACTORS. NYXIO TECHNOLOGIES
IS ONLY INTERESTED IN THE RESULTS OBTAINED BY THE INDEPENDENT CONTRACTOR.
INDEPENDENT CONTRACTOR SHALL BE RESPONSIBLE FOR PROVIDING ALL TOOLS AND
MATERIALS REQUIRED FOR PERFORMANCE OF THE TASKS AGREED TO. INDEPENDENT
CONTRACTOR IS RESPONSIBLE FOR PAYMENT OF ALL FEDERAL, STATE AND LOCAL INCOME
TAXES.


This agreement shall begin on June 1, 2011 and shall terminate on March 1, 2014
unless earlier terminated.


Nyxio Technologies may terminate this contract with 0 days notice to Independent
Contractor for unsatisfactory performance.


Executed on the date first above written.
                     
Mirjam M. Metcalf; Federal Tax ID Number
 
Date
                 
Nyxio Technologies Representative/Giorgio EW Johnson, CEO
 
Date
 



2156 NE Broadway   •   PORTLAND, OR 97232   •   503.719.4132  •  WWW.NYXIO.COM
Mail to address: P.O. BOX 33558 PORTLAND, OR 97292-3558
 
 
 

--------------------------------------------------------------------------------

 